DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of use of the claimed device is independent and distinct from previously considered apparatus and method of manufacture.  The apparatus can be used by another materially different process such as loading a stock weight projectile through a magazine. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 12, and 15 are rejected under 35 U.S.C. 102(a)1 as being anticipated by McCaslin (US 9,605,924).
McCaslin discloses a pneumatic firing apparatus and method of using comprising: a cylindrical pressure vessel 6 configured to contain a compressed gas; 5a barrel 18 having an open end; a valve 32
configured to release the compressed gas from the pressure vessel 6 into the barrel 18 to launch a projectile from the open end of the barrel; shoulder support 8 attached to a back end of vessel 6 configured to allow a user of the 10apparatus to actuate the valve (by trigger assembly 48) while the apparatus is mounted on top a shoulder of the user; see abstract; figure 1; col. 6, lines 27+.  Note that consideration of the shoulder support limitation is directed towards an intended use and capability of a user ie. “to allow a user…”.  A user is considered fully capable of manipulating the device as claimed. Placement “on top of a shoulder of the user” is not descriptive of the apparatus but rather its use not necessarily defining the structure of the apparatus. Similarly regarding claim 12, the use limitation is not considered a process step as it is merely termed as a descriptive recitation of a configuration during a recited condition; see claim 12, lines 8-10, claim 15.
Regarding claim 4, the components are aligned as claimed see figure 5.
Claims 1-2, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brahler II et al. (US 2015/0316345).
Brahler, et al. disclose an apparatus and method of using comprising: a cylindrical pressure vessel 605 configured to contain a compressed gas; 5a barrel 609 having an open end; a valve 607 configured to release the compressed gas from the pressure vessel 605 into the barrel to launch a projectile from the open end of the barrel 609; and a shoulder support (fig. 6A) configured to allow a user of the 10apparatus to actuate the valve while the apparatus is mounted on a shoulder of the user; see para. 44; figure 6A.  
Regarding claims 4, 6, and 12, the components are considered coupled as claimed; see fig. 6A, para. 44 with shoulder support depicted as a stock component of a rifle type configuration in combination with a trigger component and with vessel 605, barrel 609 and valve 607 considered aligned along a common longitudinal axis.
Note that consideration of the shoulder support limitation is directed towards an intended use and capability of a user ie. “to allow a user…”.  A user is considered fully capable of manipulating the device as claimed. Placement “on top of a shoulder of the user” is not descriptive of the apparatus but rather its use not necessarily defining the structure of the apparatus. One of ordinary skill could manipulate the device as recited. Similarly regarding claim 12, the use limitation is not considered a process step as it is merely termed as a descriptive recitation of a configuration during a recited condition; see claim 12, lines 8-10, claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCaslin (US 9,605,924).
Regarding claim 3, McCaslin discusses material selections of aluminum, however not directly disclosing stainless steel.  It is considered an obvious design choice to one of ordinary skill in the art to use stainless steel to manufacture the invention of McCaslin as a desired material selection. 
Regarding claim 5, similarly selection of PVC for the barrel in the invention to McCaslin is considered an obvious material design choice.
Note that materials are ordinarily selected for their properties including durability, corrosion resistance and cost.
	Regarding claims 13 and 16, McCaslin provides for a safety mechanism 46 for preventing actuation however does not directly disclose it being rotatable between positions.  It is recognized that common safety mechanisms include a rotatable element operable between positions as claimed for the claimed function.  It would have been obvious to one of ordinary skill in the art to provide a rotatable element in the invention to McCaslin.   

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brahler II et al. (US 2015/0316345).
Brahler II, et al. discuss materials used for some components including steel and PVC (para. 47, 50) however not directly with respect to components of the apparatus (embodiment of fig. 6A) or the barrel as claimed. It is considered an obvious design choice to one of ordinary skill in the art to use stainless steel to manufacture the invention of Brahler, II et al. and/or PVC for the barrel component as a desired material selection. 
Regarding claim 7, the embodiment of fig. 6A does not depict a shoulder strap however Brahler, II et al. disclose shoulder strap with a separate embodiment of figure 1A.  It would have been obvious to one of ordinary skill in the art to provide a shoulder strap in the embodiment of figure 6A of Brahler, II et al. for handling the device during transport.

Claims 18-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over West, Jr. (US 6,244,261) in view of McCaslin (US 9,605,924).
West, Jr. discloses a line throwing system comprising attachment ejecting apparatus and ejection object 24; retrieval line 26; a cylindrical pressure vessel 20 configured to contain a compressed gas; 5a barrel 22 having an open end; shoulder support 18 attached to a back end of vessel 20 considered an extension of pressure vessel 20 configured to allow a user of the 10apparatus to actuate the valve while the apparatus is mounted on top of a shoulder of the user; see abstract; figures 1; col. 4, lines 1+.  
West, Jr. discloses that the pressure vessel 20 is coupled to the barrel actuatable by trigger 16 in a well known and conventional manner however with direct disclosure of a valve as claimed. McCaslin as discussed supra teaches valve 32 as claimed.  It would have been obvious to one of ordinary skill in the art to include a valve assembly as taught by McCaslin in the invention to West in order to selectively operate gas release and firing of the device.
Regarding claim 19, the shoulder support device of West, Jr. is configured as claimed fully capable of interacting with a user’s shoulder; see figure 1.
Regarding claim 20, common safety mechanisms include a rotatable element operable between positions as claimed for the claimed function.  It would have been obvious to one of ordinary skill in the art to provide a rotatable element in the invention to West, Jr.   
Regarding claim 24, West, Jr. discloses soft rubbery materials for the projectile however without directly discussing plastic.  It would have been obvious to one of ordinary skill in the art to provide a projectile comprising plastic as a material design choice.

Claims 1, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over West, Jr. (US 6,244,261) in view of McCaslin (US 9,605,924) and further view of Klein (US 2,090,731).
West, Jr. while disclosing retrieval of the line, does not directly disclose a retrieval reel including a line/fishing line.  Klein however discloses a pneumatic harpooning gun comprising retrieval system comprising line 120 and reel 122.  It would have been obvious to one of ordinary skill in the art to provide the retrieval system of Klein in the modified invention to West, Jr. in order to retrieve the line and/or projectile.  “Fishing” line is considered a common design choice for relatively lighter projectiles. 
Claims 1, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over West, Jr. (US 6,244,261) in view of Harvey et al. (2015/0059726).
Similarly as discussed above, West, Jr. does not specifically disclose a valve and additionally incorporating a nipple, and pressure gauge however Harvey et al. in a similar device and process of assembly teaches a pneumatic firing/launching device with trigger actuated valve; incorporating nipple 27 and pressure gauge 28 into a pneumatic firing/ejection apparatus to regulate pressure within the system components as claimed; see figure 1, para. 29. It would have been obvious to one of ordinary skill in the art to provide the pressure components of Harvey et al. in the invention to West, Jr. for regulating the pressure during repeated use.

Claims 18-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over West, Jr. (US 6,244,261) in view of Briggs et al. (US 6,276,353). 
Again as discussed above West, Jr. is considered to disclose the claimed system without specific regard to a valve.  Briggs et al. however teach a similar device comprising an actuated valve 20 for launching projectiles including plastics, foam, bean bags, etc.; see col. 5, lines 9+, col. 2, lines 60+. It would have been obvious to one of ordinary skill in the art to include an actuated valve for launching of the objects as claimed.  Note that an object encased within foam is considered an obvious projectile given the various listing of objects and materials discussed by Briggs et al.
Regarding the alternative rejections of claims 19-20 and 24-25, they are considered in the same manner as previously discussed above.
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Note that a marked up claim version is the only claim set necessary for an amendment under 37 CFR 1.121.  Additional redundant claim sets labelled “Original” and “Clean Version” are not necessary.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
Furthermore, a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
The capability of a user as claimed to manipulate the device does not provide a distinguishable difference between the claimed invention and the prior art.  The recited “shoulder support configured to allow a user of the apparatus to actuate the valve while the apparatus is mounted on top of a shoulder of the user” (claim 1, etc.) is met by the prior art by merely providing shoulder support element and a separate trigger actuating valve element such that the device may be handled and operated. The conditional recitation of “while the apparatus is mounted on top of a shoulder of the user” is not descriptive of the apparatus or a positively recited process step but rather a condition of use. A user is considered fully capable of manipulating the device as claimed.
Applicant further recognizes the possibility of using Brahler as claimed however deems this to be “unconventional” (Response page 4).  Regardless of convention, the capability of Braher to be used as claimed is recognized and thus the rejection of the claims are proper.   A user’s shoulder is not part of the apparatus or system, nor would be proper as consideration includes too many variations and capabilities of a user to be able to identify metes and bounds of the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759